Citation Nr: 0907416	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  01-09 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as resulting from exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
October 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for diabetes mellitus.

In December 2003, the Board remanded the case to the RO for 
the development of additional evidence.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claim is based on his contention that he was 
exposed to Agent Orange while he served aboard a United 
States Navy vessel.  Previously, claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam were subject to a stay imposed as a 
result of the United States Court of Appeals for Veterans 
Claims' (Court) decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  In that case, the Court held that, for the 
purpose of applying the presumption of exposure to herbicides 
under 38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic 
of Vietnam" will, in the absence of contradictory evidence, 
be presumed based upon the veteran's receipt of a Vietnam 
Service Medal, without any additional proof required that a 
veteran who served in waters offshore of the Republic of 
Vietnam actually set foot on land.  However, in May 2008, the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) issued its decision in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), reversing the Veterans Court.  As such, the 
previous stay is no longer in effect and the Board may resume 
adjudication of the previously stayed cases.  See Chairman's 
Memoranda No. 01-09-03, Stay Lifted on Processing of Claims 
for Compensation Based on Exposure to Herbicides affected by 
Haas v. Nicholson (January 22, 2009). 


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus that was not diagnosed 
until many years after his service.

2.  During his service, the Veteran did not set foot on land 
in Vietnam or serve on a vessel that entered the inland 
waterways of Vietnam.

3.  Military records have not shown the presence of 
herbicides aboard the USS Hancock in 1964 and 1965.


CONCLUSIONS OF LAW

1.  The circumstances of the Veteran's service do not warrant 
a presumption that he was exposed to an herbicide during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e) (2008).

2.  It has not been shown that the Veteran was exposed to an 
herbicide during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).

3.  The Veteran's diabetes mellitus was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Diabetes Mellitus

The Veteran contends that he was exposed during service to 
the herbicide Agent Orange, and that he developed diabetes 
mellitus as a result of that exposure.  He asserts that he 
was exposed to Agent Orange while he served on the aircraft 
carrier USS Hancock.  He states that the Hancock was in the 
territorial waters off the coast of Vietnam, and that Agent 
Orange was present onboard the Hancock.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including diabetes mellitus, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under certain circumstances, service connection for specific 
diseases, including diabetes mellitus, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange 
or another herbicide agent, service connection for diabetes 
mellitus will be presumed if that disease becomes manifest to 
a degree of 10 percent disabling at any time after service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who served 
on active duty in the Republic of Vietnam during the period 
from January 9, 1962 to May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 C.F.R. § 3.307(a)(6)(iii).

The Veteran has diabetes mellitus that was diagnosed many 
years after service.  He does not contend that his diabetes 
became manifest while he was in service; and his service 
treatment records do not contain any finding of diabetes.  He 
does not contend that his diabetes became manifest during the 
year following his service.  During that year, in June 1966, 
he underwent a VA medical examination.  No diabetes was found 
at that time.  Records of VA medical treatment of the Veteran 
indicate that he was diagnosed with diabetes in the late 
1990s, more than thirty years after his service.  The claims 
file does not contain any medical finding or opinion linking 
the Veteran's diabetes to any disease, injury, or event 
during the Veteran's service.  The Veteran submitted his 
request for service connection for diabetes in March 2001.  
The preponderance of the evidence is against any finding that 
the Veteran's diabetes became manifest during service or the 
year following service.  Therefore, his service connection 
claim turns on the question of claimed herbicide exposure.

The Veteran had active service during part of the Vietnam War 
period; he was separated from service in October 1965.  Under 
38 C.F.R. § 3.307(a)(6)(iii), VA must presume that the 
Veteran was exposed to an herbicide if he had active duty in 
Vietnam during that period.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 
21, 2009), the Federal Circuit held that VA's interpretation 
of the phrase "served in the Republic of Vietnam" in 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) to the 
effect that a veteran must set foot on Vietnamese soil, was 
entitled to deference by the courts.

The Veteran in this case served in the Navy.  He does not 
claim, and his service records do not show, that he served on 
land in the Republic of Vietnam.  He contends that he was 
exposed to an herbicide while he served aboard the Hancock.  
He reports that during his time on the Hancock it was in the 
territorial waters off the coast of Vietnam, in the South 
China Sea.  He asserts that herbicides were present aboard 
the Hancock.  He notes that airplanes on the Hancock flew 
over Vietnam and returned to the Hancock.

In April 2002, the Veteran had a hearing before a decision 
review officer at the RO.  He indicated that he served on the 
Hancock in the South China Sea during a period in the early 
or mid 1960s.  He stated that he worked primarily in the 
engine room.  He stated that at times he was around the 
airplanes that were on the carrier, when he was on the flight 
deck or on the hangar bay.

The Veteran's service personnel records indicate that he was 
assigned to the Hancock from July 1964 to February 1965.  In 
2002, the Veteran submitted an article that recounts the 
operations of the Hancock.  The article indicates that the 
Hancock was in California and Hawaii from January 1964 until 
October 1964, when it began a tour of duty in the Far East.  
The Hancock reportedly went on patrol in Vietnam in the Gulf 
of Tonkin in November 1964, and remainder active in 
Vietnamese waters until heading back to the United States in 
early spring 1965.  The Hancock next left the United States 
to return to Vietnam in November 1965, which was after the 
Veteran's separation from service.

VA has sought information from military records regarding the 
times, locations, and circumstances of the Veteran's service.  
In May 2005, an official from the National Archives and 
Records Administration (NARA) responded to a VA inquiry.  The 
NARA official reported that during most of December 1964 and 
January 1965 the Hancock conducted flight operations in the 
South China Sea, usually off of South Vietnam.  The official 
reported that the Hancock did not dock in Vietnam during the 
Vietnam War.  The official noted that during that era South 
Vietnamese ports were not sufficient to handle vessels as 
large as the Hancock or other attack carriers.

In 2005, VA asked the United States Armed Services Center for 
Unit Records Research (CURR) to verify whether the Hancock, 
in late 1964 and early 1965, carried airplanes that carried 
Agent Orange to Vietnam.  A CURR official responded in 2006 
that CURR had been unable to locate documentation verifying 
that "major U.S. Navy ships transported, stored, or used 
herbicides, including Agent Orange, in Vietnam."  The CURR 
official also indicated that CURR was "unable to determine 
herbicide exposure to personnel serving aboard U.S. Navy 
vessels in the contiguous waters off the coast of Vietnam."

There is no evidence that the Veteran ever set foot on land 
in Vietnam or served on a vessel that entered the inland 
waters of Vietnam.  The Board will not presume that the 
Veteran was exposed to an herbicide during his service.  
Haas, 525 F.3d at 1168.

The Veteran asserts that Agent Orange was present onboard the 
Hancock while he was on that aircraft carrier.  He appears to 
suggest that the Hancock transported containers of herbicide 
bound for Vietnam, or that there was herbicide residue on 
airplanes that flew between the Hancock and Vietnam.  
Military records research did not result in verification 
that, during the Veteran's service, there was herbicide 
onboard the Hancock or on the airplanes carried on the 
Hancock.  The Veteran has not supported his claim of onboard 
exposure with any detailed recollections, and that claim is 
not supported by military records.  Thus, the preponderance 
of the evidence is against finding that he was exposed to an 
herbicide while on the Hancock.

As the Board does not find that the Veteran was exposed to an 
herbicide during service, the Board will not presume that his 
post-service diabetes is service connected.  As service 
connection for the Veteran's diabetes is not established on a 
direct basis, may not be presumed as a chronic disease, and 
may not be presumed due to claimed herbicide exposure, the 
Board denies the appeal.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to the Veteran's claim for service connection 
for diabetes, the RO provided the Veteran notice in a July 
2001 letter.  The notice did not address either the rating 
criteria or effective date provisions pertinent to that 
claim.  The lack of notice of those provisions was error.  
That error was harmless, however, because the Board denies 
herein the appeal for service connection for diabetes, so no 
rating or effective date will be assigned with respect to 
that claimed condition.  

Even if the notice was otherwise inadequate, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Argument presented by the representative demonstrates actual 
knowledge of the evidence necessary to substantiate the 
claim.  Thus, based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate his service connection claim, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

The Board notes that the Veteran has not received a VA 
examination that included an opinion as to the likelihood 
that his diabetes is related to service.  In disability 
compensation claims, VA must provide a medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but 
(4) insufficient competent medical evidence is on file for 
the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's diabetes and any incident 
of active duty.  There is no evidence that the Veteran's 
diabetes became manifest during service or the year following 
service.  The assembled evidence does warrant a presumption, 
and does not establish directly, that the Veteran was exposed 
to an herbicide during service.  Consequently, the Veteran 
does not qualify for a presumption of service connection 
based on herbicide exposure.  As the evidence does not 
indicate that the Veteran was exposed to an herbicide, a 
medical opinion regarding the etiology of his diabetes would 
not help to support his claim.  Therefore, there is no duty 
to provide an examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


